Citation Nr: 0813655	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  01-02 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 
1999, for the grant of a 10 percent disability rating for 
service-connected tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

(The issue of whether there was clear and unmistakable error 
in a July 9, 1986 Board of Veterans' Appeals (Board) decision 
which denied entitlement to service connection for tinnitus, 
is the subject of a separate decision of the Board issued 
this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran's claims were remanded by 
the Board in May 2001 in order that the RO could issue a 
statement of the case with respect to these issues.  The May 
2001 remand also included an issue of entitlement to a rating 
in excess of 10 percent for tinnitus.  In June 2001, the 
veteran stated that he wished to withdraw his claim for a 
rating in excess of 10 percent for tinnitus.  This issue was 
not included in the January 2003 statement of the case and is 
not currently in appellate status before the Board.  

This case was previously before the Board in May 2001, June 
2004, and August 2005, wherein his claims were remanded for 
additional development and further consideration.  This 
additional development occurred via the Appeals Management 
Center (AMC) in Washington, DC.  And in a June 2007 
supplemental statement of the case (SSOC), the AMC continued 
to deny the veteran's claims and returned the case to the 
Board.


FINDINGS OF FACT

1.  In an unappealed February 1990 rating decision, the RO 
denied the veteran's claim for service connection for a heart 
disability.

2.  In a July 1986 decision, the Board denied the veteran's 
claim for service connection for bilateral hearing loss.

3.  Most recently, in a December 1996 determination, the RO 
denied the veteran's petition to reopen his previously denied 
claim of entitlement to service connection for bilateral 
hearing loss.  

4.  Evidence added to record since the RO's February 1990 
decision is new, and is not cumulative and redundant of other 
evidence previously considered, but does not bear directly 
and substantially upon the specific matter under 
consideration, and when viewed by itself or in the context of 
the entire record, is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a heart 
disability.

5.  Evidence added to record since the RO's December 1996 
decision is new, and is not cumulative and redundant of other 
evidence previously considered, but does not bear directly 
and substantially upon the specific matter under 
consideration, and when viewed by itself or in the context of 
the entire record, is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for hearing 
loss.

6.  In October 1998, the RO received the veteran's claim for 
an increased disability rating for his service-connected 
tinnitus.


CONCLUSIONS OF LAW

1.  The February 1990 RO decision that denied the veteran's 
claim of entitlement to service connection for a heart 
disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).



2.  The July 1986 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 5108 and 7104 (West 2002); 38 C.F.R. §§ 3.156 and 20.1100 
(2001 & 2007).

3.  The December 1996 RO decision that denied the veteran's 
petition to reopen a claim of entitlement to service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).
  
4.  New and material evidence has not been received to reopen 
the claim for service connection for a heart disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2001 & 2006).

5.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2001 & 2007).

6.  The criteria are not met for an effective date earlier 
than June 10, 1999, for the grant of entitlement to a 10 
percent disability rating for service-connected tinnitus.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA issued VCAA notice letters dated in 
June 2004, November 2004, September 2005, and August 2006 
from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate his petitions to reopen 
his previously denied claims for service connection and his 
claim for an earlier effective date.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claims. 

The Board also finds that the November 2004 and August 2006 
VCAA notification letters are compliant with Kent.  These 
letters specifically informed the veteran as to what evidence 
would be necessary to substantiate the element or elements 
that were required to establish service connection that were 
found insufficient in the previous denials.  The veteran was 
told to submit evidence pertaining to the reason his claims 
were previously denied, and the letters notified the veteran 
of the reason for the prior final denial (i.e. the element of 
the service claims that were deficient).  

In addition, the August 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In the case currently before the Board, the VCAA notice did 
not make specific reference to all of the applicable 
information for both the petitions to reopen and the earlier 
effective date claim.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit stated that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
There must be a demonstration that there was no prejudicial 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Board notes that the veteran is represented by a service 
organization in this case.  Further, a statement of the case 
issued in January 2003, and supplemental statement of the 
case issued in June 2007, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant regulations (38 C.F.R. §§ 3.156, 3.400) for 
consideration of the veteran's claims.  The appellant was, 
thus, informed of what was needed not only to reopen his 
previously denied claims, but also to obtain an earlier 
effective date for the assignment of a 10 percent disability 
evaluation for his tinnitus.  Also, the claimant demonstrated 
that there was actual knowledge of what was needed to 
establish the claims.  In a statement dated in January 2008, 
the veteran's representative outlined the criteria necessary 
to reopen the finally denied claims, as well as the criteria 
for an earlier effective date, and set forth relevant facts 
of the case.  Actual knowledge is established by statements 
by the claimant and the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) ; see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of the appeal were decided before the 
issuance of complete appropriate VCAA notice.  As such, the 
timing of that VCAA notice is presumed to be prejudicial.  

However, the case was readjudicated thereafter.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the Board notes that 
portions of the veteran's original claims file are not 
available, and that many documents contained therein are 
missing, However, wherever possible, copies of previous 
decisions by the RO and Board, as well as copies of documents 
submitted by the veteran and/or his representative, were 
associated with the current, "rebuilt" claims file.  The 
Board likewise acknowledges that, when, as here, records 
cannot be located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The Board likewise notes that the claims file contains the 
veteran's service medical records, reports of VA post-service 
treatment and examinations, and private medical records, as 
well as the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and atherosclerosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed prior to that date (in October 1998), and 
the new definition does not apply.  Under the provisions of 
38 C.F.R. § 3.156(a), as in effect prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Earlier Effective Date

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service-if the 
veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114.  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(1)-(a)(3).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

New and Material Evidence

a.  Heart Disability

The veteran's claim of entitlement to service connection for 
a heart disability was initially denied by the RO in a 
February 1990 rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 (West 
2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final rating 
decision as to the veteran's heart disability, in February 
1990, included the veteran's service medical records which 
were negative for complaints or treatment of a heart 
disability, although a benign heart murmur was noted on his 
November 1973 separation examination.  

A January 1990 VA cardiovascular examination report indicates 
that the veteran had a past history of a transient innocent 
murmur, resolved spontaneously and that there was no current 
evidence of heart disease.

VA medical records submitted since that time indicate that an 
August 1995 chest x-ray was negative for active 
cardiopulmonary disease. A May 2006 echocardiogram showed 
mild tricuspid regurgitation, mild mitral regurgitation, and 
a possible tiny fistula from aortic root to the right atrium 
at aortic valve level.  An August 2007 VA echocardiogram was 
negative for evidence of valve disease.  Additional records 
related to his treatment for polysubstance abuse, as well as 
treatment for his eye, hepatitis, and psychiatric 
disabilities.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the last final rating decision in 1990.  The 
private examination report and VA medical records are not 
cumulative and redundant of the evidence in the claims file 
at the time of the RO's February 1990 rating decision.  Thus, 
that evidence is considered "new."  

As stated above, evidence must be both new and material.  To 
be material, the evidence must bear directly and 
substantially upon the specific matter under consideration, 
and when viewed in the context of the record as a whole, be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The basis of the RO's 
February 1990 denial was that there was no evidence of record 
confirming that the veteran currently had a heart disability 
that was incurred or aggravated during his military service.   
However, many of the records submitted by the veteran during 
the years since the most recent prior RO denial refer only to 
the evaluation and treatment, i.e., the current diagnosis and 
severity, of a heart disability.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing the veteran's current condition are immaterial to 
issue of service connection and are insufficient to reopen 
claim for service connection based on new and material 
evidence.).  

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he was diagnosed with 
a heart murmur at his discharge from service.  But the mere 
fact that he was diagnosed with a heart murmur at his 
discharge from service is insufficient, in and of itself, to 
suggest in-service incurrence or aggravation of a disability.  
This is especially true in the absence of any medical 
evidence suggesting this might have occurred in his 
particular instance.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service 
in the military).

As already acknowledged, when, as here, a veteran's full 
claims file is unavailable through no fault of his, the VA's 
duty to assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  However, the threshold for allowance 
of a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at 
issue to service is not eliminated; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  In this regard, the 
Board again points out that the veteran has not provided new 
and material evidence sufficient to reopen his claim, i.e., 
medical evidence demonstrating that his current heart 
disability is causally or etiologically related to his 
military service.  

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

b.  Bilateral Hearing Loss

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was granted by the RO in November 
1977.  A noncompensable disability evaluation was assigned, 
effective August 2, 1977.

In September 1984, the RO issued a rating decision wherein 
severance of service connection for bilateral hearing loss 
was proposed, and an attached letter provided the veteran 
with notice of his appellate rights.  A February 1985 rating 
decision confirmed the decision to sever service connection 
for bilateral hearing loss.  The rating decision stated that 
service connection was severed on the basis that abnormal 
hearing loss was not shown during or after his military 
service.  The veteran filed a notice of disagreement, the RO 
issued a statement of the case, and the veteran filed a 
timely substantive appeal (VA Form 9 or equivalent statement) 
to perfect his appeal to the Board.

The veteran's claim of entitlement to restoration of service 
connection for bilateral hearing loss was denied by the Board 
in a July 1986 decision.  That decision was not appealed and 
is final.  See 38 U.S.C.A. § 7104.

In August 1986, May 1992, August 1995, and December 1996, the 
RO denied his petition to reopen his previously denied claim 
of entitlement to service connection for bilateral hearing 
loss.  These decisions were not appealed and, thus, they are 
final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final rating 
decision as to the veteran's bilateral hearing loss, dated in 
December 1996, included the veteran's service medical 
records, VA medical records, and several private medical 
records.  

The veteran's service medical records show that the veteran 
had normal hearing during his military service.   A January 
1989 letter from W. S. J., M.D. states that the veteran had a 
normal physical examination of his ears.  Dr. J indicated 
that a November 1984 audiogram showed deterioration of 
sensorineural hearing loss.  Dr. J opined that the veteran 
had tinnitus secondary to the previously service-connected 
sensorineural hearing loss.

A March 1989 VA audiology evaluation report states that the 
veteran has high frequency sensorineural hearing loss of an 
undetermined etiology.  Upon physical examination, the ear 
canals were patent and the tympanic membranes were intact, 
although there was some calcific plaquing on the right 
tympanic membrane.  A March 1992 VA audiology report 
indicates that the veteran was diagnosed with sensorineural 
hearing loss.  A January 1995 audiology report from the 
University of Michigan Hospitals indicates that the veteran 
was diagnosed with moderate high frequency sensorineural 
hearing loss bilaterally.

The evidence added to the record subsequent to the RO's 
December 1996 decision includes VA medical records and 
private medical records.  A February 1974 employment physical 
report states that the veteran reported a history of ear 
infections, but denied a history of difficulty hearing, ear 
surgery, and noise exposure, as well as a family history of 
hearing loss.

An October 1999 private medical record indicates that 
audiological testing showed severe high frequency 
sensorineural hearing loss.

An August 2001 letter from J. V., Ph.D. indicates that the 
veteran has hearing loss in the high frequencies which could 
be related to tinnitus.  Dr. V. also stated that "the 
rattling" of a tank could cause hearing loss and tinnitus.

Additional VA treatment records, dated at various intervals 
between 1978 and 2007, show a diagnosis of bilateral hearing 
loss, as well as treatment for colon, psychiatric, 
polysubstance abuse, personality, and eye disorders.  

The additional evidence received after the prior final denial 
was not of record at the time of the last final RO decision 
in 1996.  The veteran's VA and private treatment records are 
not, as a whole, cumulative and redundant of the evidence in 
the claims file at the time of the RO's December 1996 rating 
decision.  Thus, that evidence is considered "new."  

As stated above, in order to be material, the evidence must 
bear directly and substantially upon the specific matter 
under consideration, and when viewed in the context of the 
record as a whole, be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The basis of the RO's most recent denial in 1996 was that the 
medical evidence of record only referred to the veteran's 
post-service evaluation and treatment, and did not show a 
causal relationship between the veteran's current hearing 
loss to his military service.  In short, the RO found that 
the evidence submitted was not relevant to the issue of 
service connection.

The additional evidence does not provide a basis for 
reopening the claim because it is not material.  Although 
some of the appellant's recently submitted VA and private 
medical records are, as previously acknowledged, new, in that 
they were not previously of record, they are nonetheless 
immaterial to his claim for service connection for bilateral 
hearing loss because they do not address what was missing at 
the time of the July 1986 Board decision or the more recent 
December 1996 rating decision, even when considered with the 
other evidence as a whole.  What was missing at the time of 
the December 1996 rating decision was evidence suggesting the 
veteran's bilateral hearing loss was incurred or aggravated 
during his service.  The records submitted by him during the 
years since that 1996 decision only refer to the evaluation 
and treatment, i.e., the current diagnosis and severity, 
of his bilateral hearing loss.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing veteran's current condition are not material to 
issue of service connection and are not sufficient to reopen 
claim for service connection based on new and material 
evidence.).  In short, these VA medical records do not show a 
causal relationship between his service in the military and 
any current symptomatology or diagnoses related to his 
bilateral hearing loss.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

As already acknowledged, when, as here, a veteran's full 
claims file is unavailable through no fault of his, the VA's 
duty to assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  However, the threshold for allowance 
of a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at 
issue to service is not eliminated; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  In this regard, the 
Board again points out that the veteran has not provided any 
new and material evidence demonstrating that his current 
bilateral hearing loss is etiologically related to his 
military service.  

The Board is again acknowledges that the veteran feels that 
he is entitled to service connection because he was 
previously granted service connection for his bilateral 
hearing loss, thus suggesting in-service incurrence.  But 
merely reiterating previously made arguments, without 
independent verification, is insufficient grounds to reopen 
his claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the appellant has not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for bilateral hearing loss.  
And, in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).



Earlier Effective Date

Service connection for tinnitus was granted by a rating 
decision dated in May 1988, and an initial noncompensable 
rating was assigned effective from October 13, 1987.  A 
noncompensable disability evaluation was assigned because the 
regulations in effect at that time required evidence of 
"persistent" tinnitus, as a symptom of a head injury, 
concussion, or acoustic trauma, for assignment of a 10 
percent evaluation.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (1998).  Notice of the determination was issued, and an 
appeal was taken.  In November 1990, the Board confirmed the 
denial of the veteran's claim for an increased disability 
rating on the basis that the veteran's tinnitus was not due 
to head injury, concussion, or acoustic trauma.  That 
decision was not appealed and is final.  See 38 U.S.C.A. § 
7104.

Nonetheless, in October 1998, the veteran filed a claim for 
an increased disability evaluation for his tinnitus.  As 
previously discussed, an October 1999 rating decision granted 
an increased, 10 percent disability rating for his tinnitus, 
effective June 10, 1999.  The veteran's increased disability 
evaluation was granted on the basis of a June 10, 1999 change 
in the regulations, which allowed for a 10 percent disability 
evaluation where there is simply "recurrent" tinnitus.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).  The veteran 
disagreed with the effective date assigned, and this appeal 
ensued.

In this case, the Board finds that the effective date of June 
10, 1999 for a compensable evaluation for tinnitus is correct 
since this is the effective date of the liberalizing change 
in the rating schedule which provides the basis for the 10 
percent evaluation for the veteran's tinnitus.  While the 
veteran's claim was filed before the change in the rating 
schedule, the effective date cannot be earlier than the 
effective date of the change in the law.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  In order to be entitled to a 
10 percent evaluation prior to June 10, 1999, the veteran 
would have had to meet the criteria then in effect for such 
an evaluation.  The criteria in effect prior to June 10, 1999 
required "persistent" tinnitus due to head injury, 
concussion, or acoustic trauma for a compensable evaluation 
and, while the Board again concedes, as it did in November 
1990, that the evidence suggests that the veteran's tinnitus 
could be characterized as "persistent" tinnitus, the 
medical evidence remains negative for a determination that 
the veteran's tinnitus was due to a head injury, concussion, 
or acoustic trauma, which would allow for a compensable 
evaluation prior to the June 1999 change in the rating 
schedule.  

As a result, were it not for the change of the rating 
schedule effective June 10, 1999 it appears that the 
veteran's tinnitus would have continued to have warranted a 
noncompensable evaluation.  Thus, the Board finds that the 
requirements for an earlier effective date for a 10 percent 
disability evaluation for tinnitus have not been met.  For 
these reasons and bases, the preponderance of the evidence is 
against the veteran's claim, meaning the benefit-of-the-doubt 
rule is inapplicable.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The petition to reopen the claim for service connection for a 
heart disability is denied.

The petition to reopen the claim for service connection for 
bilateral hearing loss is also denied.

The claim for an effective date earlier than June 10, 1999, 
for the grant of a 10 percent disability evaluation for 
service-connected tinnitus, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


